Citation Nr: 1026808	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 2000, 
for the assignment of service connection for bilateral foot and 
bilateral ankle disabilities.

2. Entitlement to an initial disability rating in excess of 30 
percent for a bilateral foot disability, to include flexible pes 
planus with plantar fasciitis (heel spur syndrome).

3.  Entitlement to an initial compensable disability rating for a 
right ankle disability.

4.  Entitlement to an initial compensable disability rating for a 
left ankle disability.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Appellant served on active duty from October 11, 1962 to 
November 7, 1962.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a January 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the Appellant's claims of entitlement to service 
connection for a bilateral foot disability to include flexible 
pes planus with plantar fasciitis (heel spur syndrome), a right 
ankle disability, and a left ankle disability.  The RO assigned 
an initial 30 percent disability rating for the bilateral foot 
disability and noncompensable disability ratings for each of the 
ankle disabilities, retroactively effective from February 7, 
2000.  The Appellant submitted a Notice of Disagreement with the 
assigned ratings as well as with the effective date of those 
assignments.  VA issued a Statement of the Case (SOC) in February 
2008 and the Appellant timely perfected his appeal in March 2008.

Subsequent to the issuance of the February 2008 SOC, the 
Appellant submitted additional evidence in support of his claims.  
Concurrently, he specifically waived his right to have the RO 
review this evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The Board notes that in May 2007, the Appellant claimed that he 
was unable to secure and maintain employment due to his service-
connected disabilities.  While the RO has not yet adjudicated 
this issue, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a request for TDIU is 
not a separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Appellant is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id. at 455.  As such, future 
adjudication of the Appellant's claim should include the issue of 
TDIU, in accordance with the holding in Rice.

In April 2010, for good cause, the Board advanced this 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
leg, hip, and knee disabilities and a low back disability have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The issues of entitlement to increased disability ratings for a 
bilateral foot disability and right and left ankle disabilities 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  In an October 1972 rating action, the RO denied service 
connection for bilateral foot and right and left ankle 
disabilities; the Appellant did not appeal.

2.  On February 7, 2000, the Appellant petitioned to reopen his 
claims of entitlement to service connection for bilateral foot 
and ankle disabilities; there is no other, prior communication 
from the Appellant or his representative attempting to reopen any 
of these claims or requesting service connection for any of these 
disabilities or indicating such intent to file a claim or a 
belief of entitlement to these benefits.  
CONCLUSION OF LAW

The criteria are not met for an effective date prior to February 
7, 2000, for the grant of service connection for a bilateral foot 
or right or left ankle disabilities.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA alters the legal landscape in three distinct 
ways: standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103 
(West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, the 
Appellant was informed of VA's duty to assist him in the 
development of the underlying service connection claims in 
letters dated in August 2004, December 2004 and February 2005, 
whereby the Appellant was advised of the provisions of the VCAA.  
In any event, no VCAA notice is necessary in this case because, 
as is more thoroughly explained below, the outcome of this 
earlier effective date claim depends exclusively on documents 
that are already contained in the Appellant's VA claims file.  
The Court has held that a claimant alleging entitlement to an 
earlier effective date is not prejudiced by failure to provide 
him with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, entitlement 
to an earlier effective date is not shown as a matter of law.  
See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No 
additional development could alter the evidentiary or procedural 
posture of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the claimant].

It is clear from the Appellant's communications that he is 
cognizant as to what is required of him and of VA.  The Appellant 
has not indicated there is any outstanding evidence relevant to 
this claim.
Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier effective 
date claim rests with evidence that is already in the claims 
file, which will be discussed below.  There is no indication that 
any relevant evidence is missing from the claims file.

In addition, general due process considerations have been 
satisfied.  38 C.F.R. § 3.103 (2009).  The appellant has been 
accorded ample opportunity to present evidence and argument on 
this matter.  He has been afforded the opportunity to present 
evidence and argument in support of his claim, and was given the 
opportunity to present testimony at a personal hearing if he so 
desired.  The Appellant indicated in his March 2008 Substantive 
Appeal that he did not want a hearing before the Board.

Accordingly, the Board will proceed to a decision.

II.  The Merits of the Claim

Relevant Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall be 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).

VA must look to all communications from a claimant that may be 
interpreted as applications or claims, formal and informal, for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of the 
informal claim must be accepted as the date of claim for purposes 
of determining an effective date.  Id., at 200.  Where, however, 
there has been a prior final and binding decision on a claim, the 
effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  Id; see also Spencer v. Brown, 4 Vet. App. 
283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).

A decision becomes final and binding on the Appellant, based on 
the evidence then of record, if he does not timely perfect an 
appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302, 20.1100, 20.1103.  A Board decision, affirming a prior RO 
decision, subsumes the RO's decision.  38 C.F.R. § 20.1104.

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, and 
other issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).


The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service- connected 
benefits that is predicated upon a reopened claim."  In order for 
the Appellant to be awarded an effective date based on an earlier 
claim, he has to collaterally attack the prior decision by 
showing CUE in the prior denial of the claim.  Flash v. Brown, 
8 Vet. App. 332, 340 (1995).

Here, though, the issue of whether there was CUE in a specific 
prior RO or Board decision has not been raised by the Appellant 
and/or his representative and, therefore, is not a matter for 
consideration at this time.

Analysis

As noted above, in the January 2007 decision at issue, the RO 
granted entitlement to service connection for a bilateral foot 
disability, a right ankle disability and a left ankle disability, 
effective retroactively from February 7, 2000, the date the RO 
had received the Appellant's petition to reopen these claims.  38 
U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii), 
3.400(r) (2009).

The Appellant seeks an earlier effective date, in essence 
contending that since he has suffered from these conditions since 
his time in active duty service, that his award should be 
retroactive to the date of his discharge.

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board finds 
that the currently assigned effective date of February 7, 2000, 
is the earliest effective date assignable for service connection 
for these disabilities as a matter of law.

As has been discussed in the law and regulations section above, 
the assignment of an effective date for service connection is in 
essence governed by the date of filing with VA of a claim there 
for.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  
The Board's inquiry thus is limited by operation of law to 
whether a claim of entitlement to service connection for the 
claimed disabilities was filed after the Appellant was denied 
entitlement to service connection for these disabilities in 
October 1972 and before the current effective date of the award 
in question, February 7, 2000.

VA's statutory duty to assist means that VA must liberally read 
all documents submitted to include all issues presented.  See 
Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  Crucially, however, in Brannon v. 
West, 12 Vet. App. 32 (1998), the Court observed that while the 
VA must interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to a 
standard of prognostication when determining what issues are 
presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin 
v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some 
indication . . . that [a claimant] wishes to raise a particular 
issue . . . . The indication need not be express or highly 
detailed; it must only reasonably raise the issue."

The Board has carefully reviewed the record and can identify no 
communication from the Appellant, which may reasonably be 
considered to be a claim of entitlement to service connection for 
a bilateral foot and ankle disabilities prior to the claim 
received on February 7, 2000.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].

The only communication from the Appellant regarding either of 
these disorders is a letter that was received at the RO on 
February 7, 2000, expressing the Appellant's desire to reopen his 
claims for his bilateral foot and ankle disabilities.  There is 
no other, prior communication from the Appellant or his 
representative attempting to reopen any of these claims, 
requesting service connection for any of these disabilities, or 
indicating such intent to file a claim or a belief of entitlement 
to these benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2009).  Hence, 
the date of receipt of his petition to reopen these claims, 
February 7, 2000, is clearly the proper effective date.  

To some extent, the appellant appears to be raising an argument 
couched in equity, in that he contends that he evidenced 
bilateral foot and ankle disabilities long before he filed his 
claim to reopen in February 2000, and he should be compensated 
there for.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board has decided this case based on its 
application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds the 
preponderance of the evidence is against the claim for 
entitlement to an effective date prior to February 7, 2000, for 
the grant of service connection for bilateral foot and ankle 
disabilities.  The date of the Appellant's claim, as explained 
above, was February 7, 2000.  There was no earlier claim pending.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an effective date prior to February 7, 2000, for 
the grant of service connection for bilateral foot and ankle 
disabilities, is denied.


REMAND

After a thorough review of the Appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims of 
entitlement to increased disability ratings for bilateral foot 
and ankle disabilities as well as his claim of entitlement to 
TDIU.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Appellant's disabilities, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).
The Appellant was last provided with a VA examination in December 
2006.  Since that time, there is objective evidence indicating 
that there has been a material change in the severity of the 
Appellant's service-connected disorders.  See 38 C.F.R. 
§ 3.327(a) (2009).  Accordingly, the December 2006 VA examination 
report is not considered thorough and is not supported by the 
private and VA outpatient treatment records.  A new examination 
must be performed to determine the current severity of the 
Appellant's disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

Additionally, the RO has not yet conducted development for 
unemployability and TDIU.  Accordingly, the RO/AMC must provide 
adequate VCAA compliant notice of the standards for TDIU.  The 
RO/AMC must conduct all appropriate development and provide 
warranted assistance, including the provision of a VA examination 
to determine employability on the basis of the Veteran's service-
connected disabilities.

In light of the above discussion, the Board has determined that 
additional development is necessary.  Accordingly, the case is 
REMANDED for the following action:

The Board notes that this appeal has 
been advanced on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

1.  Provide to the Appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to a TDIU.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  Schedule the Appellant for a VA 
examination to address any currently 
present pathology of the Appellant's 
bilateral foot and ankle disabilities.  
All necessary testing should be carried 
out in conjunction with this examination, 
the results of which should be reported in 
detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  A discussion of the 
complete rationale for all opinions 
expressed should be included in the 
examination report.

3.  The Appellant is hereby notified that 
it is his responsibility to report for any 
examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  Readjudicate the Appellant's claims of 
entitlement to increased disability 
ratings for his bilateral foot and ankle 
disabilities, as well as a claim for TDIU, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).



 Department of Veterans Affairs


